DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 08/03/2022.	
3.	Claims 1, 4-5, 9-10, 12-14, 16, 19, 44-49 pending. Claims 1, 4-5, 19, 47-48 are under examination on the merits. Claims 47,48 are amended. Claims 9-10, 12-14, 16, 44-46, 49 are withdrawn to a non-elected invention from further consideration. Claims 2-3, 6-8, 11, 15, 17-18, 20 , 21-43 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with J. Michael Buchanan on 08/29/2022 to amend claims 1, 5, 10, 14, 16, and 44. Claims 4, 9, 45-46, 49 are canceled. Claims 10,12-14,16,44  are rejoined. All the claims are renumbered accordingly. 
	Claims 1, 5, 19, 47-48 are allowable. Claims 10, 12-14, 16, 44 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1, 4, 5, 17, 19,47-48), and Group II (claims 9, 10, 12-14, 16, 44-46, 49) as set forth in the Office action mailed on 02/15/2022, is hereby withdrawn and claims 10, 12-14, 16, 44  are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
5.1	 Claims 1-49 (Pages 1-4/4, marked as Pages 2-5, claims dated 08/03/2022) have been replaced by –

	1.	A composition comprising a macrocyclic host dissolved in a deep eutectic solvent, wherein the host is selected from the group consisting of cucurbituril, cyclodextrin, calix[n]arene, and crown ether; wherein the deep eutectic solvent is a Type III deep eutectic solvent, which comprises a first component that is an ionic species and a second component that is a hydrogen bond donor; and wherein the macrocyclic host is in complex with a guest molecule. 

2. 	Canceled. 
3. 	Canceled. 
4.	Canceled.

5.	 The composition according to claim 1, wherein the host comprises a cucurbituril host or a cyclodextrin host where the cucurbituril host is selected from the group consisting of CB[5], CB[6], CB[7] and CB[8] and the cyclodextrin host is selected from the group consisting of α-, β- and γ-cyclodextrin.  

6. 	Canceled. 
7. 	Canceled. 
8.	Canceled.
9. 	Canceled. 

10.	The composition according to claim 1, wherein the ionic species comprises an ammonium, phosphonium or sulfonium cation, and a Lewis base anion.

11.	Canceled.  

12.	The composition according to claim 10, wherein the ionic species comprises an ammonium cation selected from the group consisting of choline chloride, ethylammonium chloride, N-ethyl-2-hydroxy-N,N-dimethylethanaminium chloride, 2-(chlorocarbonyloxy)-N,N,N-trimethylethanaminium chloride, N-benxyl-2-hydroxy-N,N-dimethylethanaminium chloride, tetramethylaminium chloride, tetrabutylaminium chloride, methyltriphenylphosphonium bromide, methyltriphenylphosphonium chloride, benzyltriphenylphosphonium bromide, tetraethylaminium bromide, tetrabutylaminium bromide, 2-hydroxy-N,N-diethylethanaminium chloride, 2 chloro-N,N,N-trimethylethanaminium chloride and acetyl choline chloride.

13.	The composition according to claim 12, wherein the ionic species is choline chloride.

14.	The composition according to claim 1, wherein the hydrogen bond donor is selected from the group consisting of urea, p-toluenesulfonic acid, acetamide, 1-methyl-urea, 1,3-dimethylurea, 1,1-dimethylurea, imidazole, 2,2,2 trifluoroacetamide, thiourea, benzamide, glycerol, ethylene glycol, malonic acid, benzoic acid, adipic acid, oxalic acid, succinic acid, citric acid, phenylacetic acid, phenylpropionic acid, tricarballylic acid, levulinic acid, itaconic acid, xylitol, sorbitol, tartaric acid, isosorbide, 4 hydroxybenzoic acid, caffeic acid, coumaric acid, cinnamic acid, suberic acid, gallic acid and resorcinol.

15.	Canceled. 

16.	The composition according to claim 1, wherein the deep eutectic solvent is a mixture of choline chloride and urea, or a mixture of p-toluenesulfonic acid and urea.

17. 	Canceled. 
18.	Canceled.


19.	A method of preparing the composition according to claim 1, the method comprising 
the steps of providing a composition comprising a deep eutectic solvent, a host and one or more guests, and permitting the host and the one or more guests to form a complex; 
or 
the step of mixing a deep eutectic solvent with a host in complex with one or more guests.

20 to 43. 	Canceled. 

44.	The composition according To claim 1, further comprising the deep eutectic solvent and the macrocyclic host in complex with one or more guests.

45. 	Canceled. 
46. 	Canceled. 

47.	The method according to claim 19, comprising mixing a first component of the deep eutectic solvent with the host and then subsequently mixing a further component of the deep eutectic solvent together with the first component and the host.

48.	The method according to claim 19, further comprising first mixing a guest with the deep eutectic solvent and then adding the host.

49. 	Canceled.–

Allowable Subject Matter
6.	Claims 1, 5, 10, 12-14, 16, 19, 44, 47-48  are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Qian et al. (Cucurbituril-Modulated Supramolecular Assemblies: From Cyclic Oligomers to Linear Polymer, Chem. Eur. J., 2012, 18, 5087–5095, hereinafter “Qian”).  
Qian teaches a composition comprising a macrocyclic host dissolved in an ionic liquid and a macrocyclic host in complex with a guest molecule as shown below. Qian does not expressly teach a composition comprising a macrocyclic host dissolved in a deep eutectic solvent, wherein the deep eutectic solvent is a Type III deep eutectic solvent, which comprises a first component that is an ionic species and a second component that is a hydrogen bond donor; and wherein the macrocyclic host is in complex with a guest molecule. Therefore the instant claims are distinguished over the prior art.   


    PNG
    media_image1.png
    272
    350
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    256
    373
    media_image2.png
    Greyscale

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed  composition comprising a macrocyclic host dissolved in a deep eutectic solvent, wherein the host is selected from the group consisting of cucurbituril, cyclodextrin, calix[n]arene, and crown ether; wherein the deep eutectic solvent is a Type III deep eutectic solvent, which comprises a first component that is an ionic species and a second component that is a hydrogen bond donor; and wherein the macrocyclic host is in complex with a guest molecule. 

The embodiment provides the use of a deep eutectic solvent as a medium for forming supramolecular complexes with host molecules, such as macrocyclic hosts. The deep eutectic solvent provides an alternative medium to the aqueous-based media that have been used in the art to date. The embodiment further provides a wide range of different eutectic solvents may be used together with the hosts. This provides for the possibility of altering the solvent in order to improve solubility, or to optimize the chemistries that are performed using the composition, for example to optimize yields, to reduce side reactions and so on. Thus, deep eutectic solvents have wide and general applicability as solvents for supramolecular chemistry. Accordingly, the presently claimed invention as defined by claims 1, 5, 10, 12-14, 16, 19, 44, 47-48 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/29/2022